                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION


IN RE:
                                                         Case No. 18-82436
GARY COOPER,                                             Chapter 13

     Debtor.


GARY COOPER,

     Plaintiff,

v.                                                       Adversary No. 19-80071-CRJ

AVADIAN CREDIT UNION, and BSI
FINANCIAL SERVICES,

     Defendants.


                              DEFENDANTS’ MOTION TO DISMISS

         COME NOW, Defendants Avadian Credit Union and BSI Financial Services, pursuant to

 Fed. R. Civ. P. 12(b)(6), and move this Court for an Order dismissing the above-styled adversary

 proceeding for failure to state a claim upon which relief can be granted. In support of this

 Motion, Defendants contemporaneously file their Brief in Support of this Motion to Dismiss.

         WHEREFORE, Defendants respectfully pray for relief as follows:

         1) That this Court grant their Motion to Dismiss upon a finding that the Amended

               Complaint [Doc. 9] fails to state a claim upon which relief can be granted; and

         2) For any other relief that this Court deems just and proper.




                                                    1


Case 19-80071-CRJ           Doc 13    Filed 09/19/19 Entered 09/19/19 15:21:01            Desc Main
                                      Document     Page 1 of 2
       Respectfully submitted, this 19th day of September 2019.

                                                  /s/ Amanda Beckett
                                                  Amanda M. Beckett (ASB-1884-N75B)
                                                  Timothy P. Pittman (ASB-0075-I51P)
                                                  RUBIN LUBLIN, LLC
                                                  428 N. Lamar Blvd., Suite 107
                                                  Oxford, MS 38655
                                                  (601) 398-0153 (Telephone)
                                                  (404) 921-9016 (Facsimile)
                                                  abeckett@rubinlublin.com
                                                  tpittman@rubinlublin.com

                                                  Attorneys for Avadian Credit Union
                                                  and BSI Financial Services

                               CERTIFICATE OF SERVICE

       I hereby certify that on September 19, 2019, I filed the within and foregoing via

CM/ECF, which will serve notice on the following via electronic means:


       John C. Larsen
       Larsen Law P.C.
       1733 Winchester Road
       Huntsville, AL 35811

                                                  /s/ Amanda Beckett
                                                  Amanda M. Beckett (ASB-1884-N75B)




                                              2


Case 19-80071-CRJ      Doc 13    Filed 09/19/19 Entered 09/19/19 15:21:01         Desc Main
                                 Document     Page 2 of 2
